OPINION — AG — **** SCHOOL DISTRICT ANNEXATION **** WHERE AN ENTIRE SCHOOL DISTRICT ANNEXES ITSELF TO AN ADJACENT SCHOOL DISTRICT, THE COUNTY SUPERINTENDENT IS REQUIRED TO CALL AND HOLD AN ELECTION FOR THE PURPOSE OF ANNEXING THE RESULTANT COMBINED DISTRICT TO ANOTHER DISTRICT WHEN PRESENTED WITH A RESOLUTION CALLING FOR THE SAME BY THE BOARD OF EDUCATION OF THE ANNEXING DISTRICT ! WHEN PROCEEDINGS ARE COMMENCED ON THE SECOND ANNEXATION PROCEEDINGS WITHIN A TWELVE MONTH PERIOD FOLLOWING THE FIRST ANNEXATION PROCEEDINGS. THIS IS TRUE BECAUSE IN SUCH CASE THE ANNEXATION IS OF "ALL" OF THE SCHOOL DISTRICT AND NOT A "PART" THEREOF. CITE: 70 Ohio St. 1969 Supp. 7-1 [70-7-1], 70 Ohio St. 1961 7-1 [70-7-1](A) (W. J. MONROE)